Citation Nr: 0632366	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-09 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability; and if so, whether the claim may be granted.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1952 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Entitlement to 
TDIU requires consideration of the effect on employability of 
all service-connected disabilities.  Therefore, the decision 
on the issue of entitlement to service connection for a 
lumbar spine disability could have a significant impact on 
the outcome of the veteran's TDIU claim and the Board finds 
this issue to be inextricably intertwined.  Thus, 
adjudication of the TDIU claim will be held in abeyance 
pending further development.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA required VA to notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Id.

The veteran's claim for service connection for a back injury 
was denied by the RO in an August 1954 rating decision.  In 
November 2002, the RO received a claim for service connection 
for a back injury and construed it as a request to open the 
previously-denied claim.  The December 2002, January 2004, 
and June 2004 letters to the veteran advised what evidence 
was need to substantiate his claim for service connection; 
however, they did not inform him of what evidence qualified 
as new and material evidence, and they did not specifically 
describe what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any actions needed to 
comply with the VCAA, in the context of a 
claim to reopen, see Kent, supra, have 
been accomplished. The veteran should 
also be advised to provide any evidence 
in his possession that pertains to the 
claim. In addition, the veteran should be 
informed that a disability rating and an 
effective date for the award of benefits 
will be assigned if service connection is 
awarded. 

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



